Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 1 of 14 PAGEID #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

REL
UNITED STATES DISTRICT COURT gig st 59.4.

tee

  

Hasek i mL,
for the CLERK OF Cinte:
Southern District of Ohio [| 2020 MAR 40 PM 3:99
In the Matter of the Search of ) 1S. Ds Tae
Briefly describe th to b hed Ge T Ee
BriD a the pela epilepsy ; Case No. a CO- i eT wh
Black LG cell phone bearing unknown serial number and = j
with included SIM card )
)

APPLICATION FOR A SEARCH WARRANT

J, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

located in the Southern District of Ohio , there is now concealed (identify the

PRB FE iP BAS RE Beanie aheees serial nubmer and with included SIM card that is currently located at the Forensics
Lab of the Delaware County Sheriffs Office, 149 N. Sandusky St., Delaware, OH 43015

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Of evidence of a crime;
0} contraband, fruits of crime, or other items illegally possessed;
CO property designed for use, intended for use, or used in committing a crime;
Oa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

18 USES SECHSH 471 &472 Counterfeiting Offense Description

The application is based on these facts:

Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

[PO C6- A

Applicant's signature

TPO CC: Gannon

 

 

Printed name and title
Sworn to before me and signed in my presence.
Date: 3 [6 Po A Cn
Judge’s signature
City and state: Columbus, Ohio Chelsey M. Vascura, U.S. Magistrate Judge

 

 

Printed name and title
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 2 of 14 PAGEID #: 2

wor

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF 2:20-My Bz
Black LG cell phone bearing unknown serial Case No. 2-20=NI-T60
number and with included SIM card that is

currently located at the Forensic Lab of the MAGISTRATE JUDGE
Delaware County Sheriff's Office, 149 North | CHELSEY M. VASCURA
Sandusky Street, Delaware, OH 43015.

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

L, Task Force Officer (TFO) C.C. Gannon, being first duly sworn, hereby depose and

state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I, TFO C.C. Gannon, make this affidavit in support of an application under Rule
41 of the Federal Rules of Criminal Procedure for a search warrant authorizing the search of the
following portable electronic device: black LG cell phone with unknown serial number and with
included SIM card, believing evidence, fruits, and instrumentalities of violations of Title 18,
United States Code, Sections 471 and 472 are located within said device. Since this affidavit is
being submitted for the limited purposes of securing a search warrant, I have not included each
and every fact known to me concerning this investigation. I have set forth only the facts that I
believe are necessary to establish probably cause that the device described above was used in
committing and contains evidence of violations of Title 18, United States Code, Sections 471 and

472. [have not withheld any information or evidence that would negate probable cause.
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 3 of 14 PAGEID #: 3

2. Your affiant is currently employed by the Delaware County Sheriff's Office and
assigned to the Columbus Resident Office of the United States Secret Service (USSS) as a Task
Force Officer (TFO). I have been employed by Delaware County Sheriffs Office for 17 years
and 11 months and assigned to the USSS for approximately 7 years. I have completed the Ohio
Peace Officers Training Academy (OPOTA) and specialized investigations training through
OPOTA. As a Deputy Sheriff, Detective, and Task Force Officer, my responsibilities include
criminal investigations involving financial crimes, manufacturing, possession, and uttering of
counterfeit currency and other violations with a nexus to the United States Secret Service. [ am
presently investigating a case involving Counterfeit Currency, as set forth in Title 18 United
States Code, Sections 471 and 472. I have experience with and received training in, the
investigation of Counterfeit (CFT) U.S. Currency.

3. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

TECHNICAL TERMS

4. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also

2
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 4 of 14 PAGEID #: 4

include global positioning system (“GPS”) technology for determining the
location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to
photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such
as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records of the locations where it has been.
Some GPS navigation devices can give a user driving or walking directions to
another location. These devices can contain records of the addresses or locations
involved in such navigation. The Global Positioning System (generally
abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each
satellite contains an extremely accurate clock. Each satellite repeatedly transmits
by radio a mathematical representation of the current time, combined with a
special sequence of numbers. These signals are sent by radio, using specifications
that are publicly available. A GPS antenna on Earth can receive those signals.
When a GPS antenna receives signals from at least four satellites, a computer
connected to that antenna can mathematically calculate the antenna’s latitude,
longitude, and sometimes altitude with a high level of precision.

e. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state.
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 5 of 14 PAGEID #: 5

5. Based on my training and experience, and observation of the device, I know that the
black LG cellular phone has capabilities that allow it to serve as a mini handheld
computer, electronic storage device, wireless telephone, digital camera, digital video
recorder, wireless internet connectivity, portable media player and a GPS navigation
device, In my training and experience, examining data stored on devices of this type
can uncover, among other things, evidence that reveals or suggests who possessed or
used the device, where the device has been, and what messages were sent to or from

the device via text message, Facebook messenger, Texting apps, or email.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

6. Based on my knowledge, training, and experience, I know that electronic devices,
including cellular phones, can store information for long periods of time. Similarly,
things that have been viewed via the Internet are typically stored for some period of
time on the device. This information can sometimes be recovered with forensics

tools.
SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

Searches and seizures of evidence from computers and other digital media devices commonly
require agents to download or copy information from the computers and/or handheld digital
storage devices (i.e. smart phones), their components, or seize most or all computer items, to be
processed later by a qualified computer expert in a laboratory or other controlled environment.

This is almost always true because of the following:

a. Computer storage devices (such as smart phones and their components) can store the

equivalent of thousands of pages of information. Especially when the user wants to

conceal criminal evidence, he or she often stores it in random order with deceptive file

names. This requires searching authorities to examine all the stored data to determine
4
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 6 of 14 PAGEID #: 6

whether it is included in the warrant. This sorting process can take days or weeks,
depending on the volume of data stored, and it would be generally impossible to
accomplish this kind of data search at the site of the seizure of the device; and

b. Searching computer systems for criminal] evidence is a highly technical process
requiring expert skill and a properly controlled environment. The vast array of computer
hardware and software available requires even computer experts to specialize in some
systems and applications, so it is difficult to know before a search which expert should
analyze the system and its data. The search of a computer system is an exacting scientific
procedure which is designed to protect the integrity of the evidence and to recover even
hidden, erased, compressed, password-protected, or encrypted files. Since computer
evidence is extremely vulnerable to tampering or destruction (which may be caused by
malicious code or normal activities of an operating system), the controlled environment
of a laboratory is essential to its complete and accurate analysis.

8. In addition, there is probable cause to believe that the cellular phone and its internal
storage capacity, as well as its components, specifically the SIM card contained within the
phone, are all instrumentalities of the crime(s), within the meaning of 18 U.S.C. § 471 and 472

and should all be seized as such.

SEARCH METHODOLOGY TO BE EMPLOYED

9. The search procedure of electronic data contained in computer hardware, computer
software, and/or memory storage devices may include the following techniques (the following is

a non-exclusive list, as other search procedures may be used):

a. Examination of all of the data contained in such computer hardware, computer
software, and/or memory storage devices to view the data and determine whether that
data falls within the items to be seized as set forth herein;

b. searching for and attempting to recover any deleted, hidden, or encrypted data to
determine whether that data falls within the list of items to be seized as set forth herein;
¢. surveying various files directories and the individual files they contain;

d. opening files in order to determine their contents;

e. scanning storage areas;

f. performing key word searches through all electronic storage areas to determine whether
occurrences of language contained in such storage areas exist that are likely to appear in
the evidence described in Attachment B; and/or

g. performing any other data analysis technique that may be necessary to locate and
retrieve the evidence described.
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 7 of 14 PAGEID #: 7

BACKGROUND AND PROBABLE CAUSE

10. The following information is personally known to me or was reported to me by other law

11.

12.

enforcement officers involved with, and otherwise knowledgeable of the facts of this

case,

This investigation began on or about January 13", 2020 when the Delaware County
Sheriff's Office (DCSO) responded to the Pilot Travel Centers, 7680 St. Rt. 37 East
Sunbury, OH 43074 on a report of a white male about 30-40 years old with dark color
facial hair and a black coat who got out of a Toyota 4-Runner and attempted to pass a
CFT $20 Federal Reserve Note (FRN). Upon arriving at the store, the Deputy was
unable to recover the FRN as the employee told the suspect that it was fake and gave it

back to him. The suspect was later identified on 01-28-2020 as William D. Sheets II

(Sheets).

Once Sheets was identified, I was able to determine that Sheets had previously passed
several different CFT $20 FRN’s on the following dates and locations:

a) Wendy’s, 2065 US 23 N, Delaware, OH

Two (2) CFT $20 FRNs were passed on 01-03-2020
b) Wendy’s, 185 S. Sandusky Street, Delaware, OH

One (1) CFT $20 FRN was passed on 01-03-2020
c) Certified , 2061 US 23 N, Delaware, OH

One (1) CFT $20 FRN was attempted to be passed on 01-03-2020, but was
returned

d) Certified , 2061 US 23 N, Delaware, OH

One (1) CFT $20 FRN was passed on 01-03-2020
6
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 8 of 14 PAGEID #: 8

13.

e) Sunco, 111 Superior Street, Marion, OH
One (1) CFT $20 FRN was passed on 01-05-2020
f) Pilot, 7680 St. Rt. 37 E, Sunbury, OH

One (1) CFT $20 FRN was attempted to be passed on 01-12-2020, but was
returned

g) Speedway, 2381 US 23 N, Delaware, OH

One (1) CFT $20 FRN was attempted to be passed on 01-24-2020, but was
returned

h) Big Lots, 2081 US 23 N, Delaware, OH
Two (2) CFT $20 FRN’s were passed on 01-25-2020

i) Pilot, 7680 St. Rt. 37 E, Sunbury, OH

One (1) CFT $20 FRN was attempted to be passed on 01-27-2020, but was
returned

j) Big Lots, 2081 US 23 N, Delaware, OH
One (1) CFT $20 FRN was passed on 01-29-2020

On January 31%, 2020, William D. Sheets, II was a passenger in a vehicle stopped by
Delaware Police Department. Inside the vehicle they located a black and blue book bag
which was later determined to belong to Sheets. Inside the book bag was a blank pack of
resume white paper, one open box of resume white paper that contained numerous backs
of CFT $20 FRN’s, a brown purse that contained two CFT $20 FRN’s that both were
bearing serial numbers MF17972447J], and one HP Tri-color printer cartridge. Also
located in the vehicle were five additional CFT $20 FRN’s that were being serial
numbers ML56984487G, JF14047061D, 1A72252056A, ML86527659M, and

ND39498346A along with a Big Lots Reward Card that was found to belong Sheets.
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 9 of 14 PAGEID #: 9

14.

15;

16.

17.

Continuing on the same date, a Search Warrant was conducted at 796 Prospect Mt.
Vernon Road Marion, OH which is where Sheets was temporarily residing at. On the
outside of the residence three miscellaneous HP printer parts were located along with two
pieces of counterfeit trimmings. In a fire pit behind the residence, there were charred
printer parts and charred pieces of CFT FRN?’s that were bearing the following serial
numbers: ND07457824C, MD01946549F, NDO07457824C, ND64510427B,
ND08788945C, ND07457824C, ND46326536B, MJ64264072A, ND46226536B,
ML38267537K, MB67734926J, and ND46326536B,

On February 3%, 2020, Sheets was interviewed and acknowledged he had been
manufacturing CFT $20 FRN’s, and further admitted to destroying the printer and

various CFT $20 FRN’s in the fire pit. Sheets also admitted to possessing other CFT $20
FRN’s, admitted that he was the owner of the black and blue backpack seized in the
vehicle stop, and that he had passed CFT $20 FRN’s at various locations throughout the
Southern District of Ohio. Sheets was shown several video surveillance photos of his
passing fraudulent currency, and he positively identified himself in several of the photos.
Additional information has been learned that some of these bills have been passed in not
only Delaware County, but in Franklin, Knox County, Marion County, Seneca County,
and once in Myrtle Beach South Carolina as well.

On March 6", 2020, TFO Gannon conducted a review of the Serial Numbers on the CFT
$20 FRNs recovered. A search of the USSS CFT database revealed passing history for
nine (9) of the 18 of the CFT $20 FRN serial numbers passed/recovered in this

investigation. There was no passing history for nine (9) of the CFT $20 FRN serial
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 10 of 14 PAGEID #: 10

numbers that have been recovered. To date the CFT $20 FRN’s that have a passing

history have resulted in a total of $860.00 worth of loss from 43 passed CFT $20 FRN’s.
18. The Device is currently in the lawful possession of the Delaware County Sheriffs Office.

It came into the Delaware County Sheriff's Office’s possession in the following way:

The item was recovered by law enforcement officials from the suspect’s person.

Therefore, J am seeking this warrant out to be certain that an examination of the Device

will comply with the Fourth Amendment and other applicable laws.

19. The Device is currently in the Forensic Lab at the Delaware County Sheriffs Office, 149
North Sandusky Street, Delaware, OH 43015. In my training and experience, I know
that the Device has been stored in a manner in which its contents are, to the extent
material to this investigation, in substantially the same state as they were when the

Device first came into the possession of the Delaware County Sheriffs Office.
CONCLUSION

20. Based on my training and experience, and the facts as set forth in this affidavit, there is
probable cause to believe that a violation of Title 18, United States Code, Sections 471
and 472 has been committed and the items described in Attachment B, which constitute
evidence, fruits, and instrumentalities of those violations are currently located in the

black LG cellular phone bearing unknown serial number and with SIM card.

21. By this affidavit, I request that the Court issue a warrant authorizing a search of the black
LG cellular phone bearing unknown serial numbers, including the SIM card, for the items

described in Attachment B. The LG cellular phone bearing unknown serial numbers,
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 11 of 14 PAGEID #: 11

including the SIM card is currently located in the Forensic Lab of the Delaware County

Sheriff's Office, 149 North Sandusky Street, Delaware, OH 43015.

Respectfully submitted,

TPO CC Ae

TFO C.C. Gannon
Task Force Officer
UNITED STATES SECRET SERVICE

Subscribed and sworn to before me
onthis {6 day of March 2020.

6UaAL_D>D

CHELSEY M. VASCURA
UNITED STATES MAGISTRATE JUDGE

10
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 12 of 14 PAGEID #: 12

ATTACHMENT A

1. The property to be searched is a black LG cell phone, unknown serial number
with included SIM card hereinafter the “Device.” The Device is currently located at the Forensic

Lab at the Delaware County Sheriff’s Office, 149 North Sandusky Street, Delaware, OH 43015.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 13 of 14 PAGEID #: 13

ATTACHMENT B

1. All records on the Device described in Attachment A that relate to violations of
18 U.S.C. Sections 471 and 472 and involve William D. Sheets, II (a.k.a. Will Sheets, William

Sheets) since including:

a. All data associated with the preparation, manufacturing, and trafficking of

Counterfeit Federal Reserve Notes.
b. lists of customers and/or co-conspirators and related identifying information;

c. denominations, amounts, and serial numbers of Counterfeit Federal Reserve

Notes manufactured;

d. any information related to sources of Counterfeit Federal Reserve Notes
(including names, addresses, phone numbers, or any other identifying

information);

€. any information recording aforesaid subjects’ schedule or travel from 01-03-2020

to 01-31-2020;

f. all bank records, checks, credit card bills, account information, and other financial

records.

2. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, photographs, videos, and browsing history

including:
Case: 2:20-mj-00182-CMV Doc #: 1 Filed: 03/10/20 Page: 14 of 14 PAGEID #: 14

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
